Citation Nr: 1242194	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-23 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for dyslipidema.

2.  Entitlement to service connection for reticular myelofibrosis and/or thrombocytosis, to include as due to herbicide exposure and/or as secondary to service-connected disability.

3.  Entitlement to a compensable initial rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.  

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  At a July 2011 Travel Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for dyslipidema.    

2.  The Veteran is not entitled to the presumption of exposure to herbicides in service.

3.  The Veteran is service connected for coronary artery disease and hypertension.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has myelofibrosis and/or thrombocytosis causally related to active service, or causally related to, or aggravated by, a service-connected disability.

5.  Throughout the rating period on appeal, the competent clinical evidence of record indicates that the Veteran's hypertension is manifested by a systolic pressure predominantly less than 160 and a diastolic pressure predominantly less than 100, with no history of a diastolic pressure predominantly more than 100.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for dyslipidema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  Myelofibrosis and/or thrombocytosis were not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and are not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

3.  The criteria for a compensable initial rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code (DC) 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, at the July 2011 Travel Board hearing indicated that it was his intent to withdraw the appeal for entitlement to service connection for dyslipidema.  (See Board hearing transcript page 2.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for dyslipidema. 

Adjudicated claim

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in November 2007, VA notified the Veteran of what evidence was required to substantiate a claim for entitlement to service connection, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned in the event of award of the benefit(s) sought.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Because the October 2008 rating decision granted the Veteran's claim for service connection for hypertension, such claim is now substantiated.  His filing of a notice of disagreement as to the rating determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The October 2008 rating decision included a description of the rating formula for the next higher evaluation, a compensable rating, for hypertension.  This information was also provided in the April 2009 statement of the case (SOC).  The SOC included a description of the rating formula for all possible schedular ratings under the pertinent diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), a U.S. Army and Joint Services Records Research Center memorandum, and VA and private treatment records.  Additionally, the claims file contains the statements of the Veteran, to include his testimony at a Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to attempt to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  The Veteran has asserted that he has had hypertension since 1971 and has been treated since 1978.  Pursuant to his VA Form 21-4142, Authorization and Consent to Release Information, VA requested the pertinent records.  In a statement dated in October 2008, the Veteran stated "I noticed in the hypertension statement that you only site [sic] Dr. [G.'s] records from 1991 to 2007.  This is the time frame when I developed type II diabetes.  I contacted Dr. [G.] and he stated that he sent my complete medical record."  In addition, in October 2008, Dr. G. submitted written correspondence, but did not provide any additional records.  As VA has requested the records, and as Dr. G. has indicated that he has complied with such a request and sent all the record which he had, the Board finds that it does not have a further duty to assist. 

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between myelofibrosis and/or thrombocytosis and the Veteran's military service, and/or a service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide the issue of entitlement to service connection.  

The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  

In the present claim, there is no competent evidence of record that the Veteran had herbicide exposure in service; there is no competent evidence of record that the Veteran had myelofibrosis and/or thrombocytosis in service; and there is no competent evidence of record that the Veteran may have myelofibrosis and/or thrombocytosis causally related to, or aggravated by, service.  

In addition, there is no competent evidence of record which indicates that the Veteran has myelofibrosis and/or thrombocytosis which may be casually related to, or aggravated by, a service-connected disability.  While the Veteran has made such assertions, he has not been shown to have the necessary training or experience to make a competent opinion.  In addition, the Board notes that, at the July 2011 Board hearing, the record was held open for two months to allow the Veteran the opportunity to submit a medical opinion indicating that there may be a relationship between his service-connected hypertension and myelofibrosis and/or thrombocytosis.  The Veteran failed to submit any such evidence.  The Board notes that the private clinical records, as discussed below, reflect differing opinions as to the cause of the Veteran's thrombocytosis, but do not indicate that it is due to service or a service-connected disability.

A VA examination with regard to hypertension was obtained in May 2008.  In addition, a VA examination was held in January 2012 with regard to heart disabilities, to include hypertension.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate are they include a physical examination of the Veteran and an interview with him regarding his symptoms.  The Board also notes that the rating criteria for hypertension are based on predominant blood pressure readings, and not merely on one examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2012).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Rating Hypertension 

A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 or more.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Id.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Myelofibrosis and/or Thrombocytosis 

The first element of a claim for service connection is that there must be evidence of a current disability.  The Veteran avers that he has myelofibrosis and/or thrombocytosis as a result of service, or a service connected disability.

Myelofibrosis is replacement of the bone marrow by fibrous tissue.  Thrombocytosis is an increase in the number of circulating platelets.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  

A January 2005 private record reflects that a bone marrow biopsy was performed on the Veteran to evaluate his thrombocytosis.  The laboratory results and the Veteran's pathology were "revealing of a peripheral thrombocytosis with a normocellular marrow with slightly increase reticulin.  The differential diagnosis is essential thrombocythemia versus myelofibrosis."  It was further noted that if the Veteran blood counts become considerably more abnormal, a "repeat bone marrow biopsy to more firmly establish his diagnosis" may have to be performed.   A May 2005 private record reflects that the Veteran has "essential thrombocytosis".  "Essential" means idiopathic or of unknown cause or spontaneous origin.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

The clinical evidence does not adequately reflect if the Veteran's differential diagnosis has ever been accurately resolved.  However, the Board finds that an accurate diagnosis as to whether he has myelofibrosis and/or thrombocytosis is not necessary, as the Board has considered whether the Veteran is entitled to either disability and finds that he is not. 

The Veteran has averred that he has myelofibrosis and/or thrombocytosis due to herbicide exposure or due to his service-connected hypertension.  The Board will first consider the presumption of herbicide exposure.  VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2012).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  M21-MR, IV.ii.1.H.28.h.  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN."  Id.

VA has issued a document, "Compensation and Pension Bulletin", that lists information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  In addition, if a blue water Veteran served aboard a ship that docked on the shores of Vietnam and the evidence places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.

Further, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  In that decision, the Federal Circuit reversed an earlier United States Court of Appeals for Veterans Claims  ruling, in which the Court rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that required the service member's presence at some point on the landmass or the inland waters of Vietnam.  

The evidence of record is negative for any service records which establish that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam.  The Veteran avers that he served aboard the USS Enterprise during service.  There is no competent evidence of record that the USS Enterprise operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier and that the Veteran went ashore.  The USS Enterprise is not listed by VA as a ship which operated primarily or exclusively on Vietnam's inland waterways.  It is not listed by VA as a ship which operated temporarily on Vietnam's inland waterways or docking to shore.  It is not listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  Moreover, the Veteran has not averred that the USS Enterprise served in the inland waters of Vietnam or docked on shore.  

Although the Veteran has stated that, while on ship, he was close to shore and that he may have been exposed due to the wind and/or equipment, such statements are not sufficient evidence that he was actually exposed to herbicides so as to invoke application of the presumption of exposure and service connection.  A May 2009 memorandum for record from the U.S. Army & Joint Services Records Research Center (JSRRC) reflects that JSRRC cannot document that the Veteran was exposed to herbicides based on aircraft flying over Vietnam or equipment that was used in Vietnam. 

Considering the Veteran's statements as to his location, and the record of evidence, the Board finds that the evidence is against a finding that the Veteran was exposed to herbicides in service.  In sum, the Board finds that the presumption of herbicide exposure does not apply to the Veteran, and there is no competent credible evidence of record that he was so exposed.  

The Board notes that even if the evidence did reflect that the Veteran was exposed to herbicide in service, his claimed disabilities of myelofibrosis and/or thrombocytosis are not diseases for which presumptive service connection is warranted under 38 C.F.R. § 3.309(e). 

The Board will next consider whether the Veteran is entitled to service connection on a nonpresumptive basis.  A review of the Veteran's STRs is negative for any complaints of, or treatment for, myelofibrosis and/or thrombocytosis.  The Veteran was first diagnosed with one, or both, of these disabilities in approximately 2004, approximately 26 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no competent credible evidence that the Veteran had continuity of symptomatology since service.  

There is no competent medical evidence of record that the Veteran's has myelofibrosis and/or thrombocytosis, causally related to active service, to include exposure to an herbicide.  In addition, there is no competent evidence that either disability may be causally related to, or aggravated by, a service connected disability.  The private clinical records reflect that the Veteran may have thrombocytosis secondary to an iron deficiency (See July 2004 record), secondary to a blood donation and injections in the knee (See January 2005 record), or that it is "primary" or idiopathic (See December 2004 record).

The Veteran testified that myelofibrosis is a thickening of the cell walls of the blood forming organs.  He further stated that it is "due primarily to high blood pressure because the blood pressure" starts pushing on the veins and arteries.  He stated that this causes the blood forming cells to thicken their walls so that they are not damaged by the pressure due to high blood pressure, which in turn causes him to produce more platelets.  (See Board hearing transcript pages 7 and 8.)

While the Veteran may sincerely believe that his disability is causally related to military service or a service-connected disability, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Moreover, the Board finds that the disabilities of myelofibrosis and/or thrombocytosis are not the types of disabilities which a lay person is competent to provide an etiology.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran testified that his doctor, Dr. G., had "talked to [him] about that that something happened here", but did not provide a more definitive statement.  At the Board hearing, the Veterans Law Judge agreed to hold the record open for an additional two months for the Veteran to obtain a medical opinion indicating a relationship between his service-connected hypertension disability and myelofibrosis and/or thrombocytosis.  The Board notes that it has now been more than 16 months, and the Veteran has not submitted a medical opinion.  With regard to the Veteran's statements as to what he discussed with his doctor, the Board finds that it lacks probative value.  The Veteran's account of what medical professionals purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, as noted above, the clinical records, which note possible etiologies for the Veteran's disability, do not reflect a relationship to hypertension. 

In sum, there is no competent credible evidence of record that reflects that the Veteran has myelofibrosis and/or thrombocytosis causally related to active service, or causally related to, or aggravated by, a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating Hypertension

The Veteran is service connected for hypertension with a noncompensable evaluation effective from November 13, 2007.  He avers that he is entitled to a higher, compensable, initial evaluation.

As service connection has been established for hypertension from November 13, 2007, the rating period on appeal is from November 13, 2007.  38 C.F.R. § 3.400(o)(2) (2012).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

A June 2007 private record reflects that the Veteran reported that he monitors his ambulatory blood pressures and "on average it runs about 135/82."

A November 2007 private medical record reflects that the Veteran reported that he monitors his ambulatory blood pressure readings and they are in the 120s/70-78.  His blood pressure readings upon examination were 162/96 on the right and 136/94 on the left.  The examiner stated that the Veteran's "blood pressure is elevated in the clinical setting today.  His ambulatory blood pressures are well controlled.  We will continue to monitor this."

A May 2008 VA examination report reflects that the Veteran's blood pressure readings were 154/83, 134/79, and 139/78.  The Veteran reported that on his current medical regimen he is "averaging anywhere from 120 - 135 systolic to 75-80 diastolic.  

A January 2012 VA examination report reflects that the Veteran's blood pressure readings were 143/89, 133/83, and 131/85.  

In a statement dated in October 2008, the Veteran stated that if he goes off his medication, his "blood pressure, after approximately 24 hours, will shoot up to 200/140.  I know because I forgot to take my medication and this was the result."

In correspondence dated in October 2008, Dr. T.G. stated that "[the Veteran] has had multiple blood pressure readings in excess of 160/100.  It is for this reason that he is on blood pressure medication.  He will need it for the rest of his life."  The Board finds that this statement is insufficient to warrant a compensable rating.  While the Veteran may have had "multiple" blood pressure readings in excess of 160/100, this is not the criteria for a compensable minimum rating.  The diastolic pressure, at a minimum, must be "predominantly" 100 or more; or the systolic pressure "predominantly" 160 or more.  

A review of the Veteran's blood pressure readings in the evidence of record does not reflect that his readings are predominantly in excess of these criteria.  In this regard, the Board notes that in addition to the above noted records, a May 2005 private medical record reflects that the Veteran reported that his blood pressure has been running less than 140 for systolic and less than 85 for diastolic "most of the time."  The Board has also reviewed the medical records in the several years prior to the award of service connection, but they are also negative for a finding that the Veteran's diastolic pressure was predominantly 100 or more, or; that his systolic pressure was predominantly 160 or more.
The Veteran would still be entitled to a 10 percent evaluation if the evidence of record reflected that he had a history of diastolic pressure predominantly 100 or more and he required continuous medication for control.  The Board notes that the record does establish that the Veteran has been prescribed medication for his high blood pressure.  However, as noted below, the record does not establish a history of diastolic pressure predominantly 100 or more.  Both conditions must be met to warrant a 10 percent evaluation on the basis of continuous medication. 

The Veteran testified that he believes that prior to going on medication, his systolic pressure was "around 160" and his diastolic pressure was greater than 100.  The Veteran avers that he began taking medication in 1978.  (See Board hearing transcript pages 3 and 4.)  The Board finds that the clinical records contemporaneous to the blood pressure readings are more credible than statements made more than three decades later.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The Veteran's STRs reflect a blood pressure reading of 134/84 in September 1969.  

An April 1971 report of medical examination reflects a blood pressure reading of 158/96.  He was given a three day blood pressure check.  The blood pressure readings were as follows:

Day 1		134/84 and 146/92
Day 2		160/84 and 164/100
Day 3		144/90 and 148/84

Thus, of the seven readings in April 1971, only one had a diastolic pressure of 100 or more.

The Veteran's report of medical examination in February 1972 (Schenectady) for re-enlistment purposes reflects that the Veteran's blood pressure readings were as follows:

February 4, 1972:	158/84 and 150/96
February 5, 1972	170/94 and 154/88
February 7, 1972	160/102 and 152/96
February 8, 1972	178/108 and 160/98 

A February 17, 1972 STR reflects that the Veteran was found to be hypertensive on routine physical examination in May 1971.  Upon examination on February 17, 1972, his blood pressure reading was 168/104.  The Veteran was admitted to the hospital for hypertensive evaluation.  It was noted that the Veteran was placed on Oretic and blood pressure readings were maintained at normal range throughout the rest of the hospitalization.  He was discharged back to duty on Oretic, 1 tablet daily.  

Thus, of the nine readings prior to medication , only three had a diastolic pressure of 100 or more.

A November1976 STR reflects that the Veteran's blood pressure was 138/80.  The Veteran's report of medical examination for separation purposes, dated in February 1978, reflects that his blood pressure was 140/86.  The Veteran noted in his report of medical history that he was not taking any medications.

The claims file also includes the following blood pressure readings:

Sep. 1996		156/100
Oct. 1996		186/108
Oct. 1996		146/92
Feb. 1997		146/92
Apr. 1997		144/92
May 1997		158/84
June 1997		140/80
Jan. 1998		138/88
June 2000		170/104
Oct. 2001		138/88
May 2002		159/90
June 2002		148/86
Dec. 2002		145/88
Dec. 2002		173/94
Feb. 2003		152/89
April 2003		141/83
June 2003		140/79
Sept. 2003		129/78
Dec. 2003		142/93
July 2004		159/90
February 2005	135/86
Aug. 2005		167/98
Aug 2005		145/85
Aug 2005		164/94
July 2006		143/86
September 2006	146/90
Jan. 2007		152/98
March 2007		143/83
April 2007		128/78
April 2007		166/88
May 2007		142/76
June 2007		119/75
June 2007		142/98
June 2007		132/81
Sept.2007		118/81
Nov. 2007		162/96

The Veteran's history does not support a compensable rating.  The diastolic blood pressure has not been predominantly 100 or more.  The Board also acknowledges the Veteran's contention that his blood pressure would rise in the absence of blood pressure medication.  The Board may not rate a Veteran upon speculation as to what his non-medicated predominant levels might be.  The governing regulation is clear that in order to achieve a compensable rating certain systolic or diastolic levels must be met.  Furthermore, the regulation takes into account the Veteran's blood pressure readings on medication and his history prior to medication.

In sum, the competent clinical evidence of record is against a finding that the Veteran has a diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  The Board finds that the competent credible medical evidence of record demonstrates that the Veteran's disability picture more nearly approximates the criteria for a non-compensable rating, and that a compensable initial, or staged, rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria consider various levels of blood pressure and whether medication is necessary to control hypertension.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.   

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  In addition, exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required. In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the present claim, the evidence of record does not reasonably raise a claim for entitlement to TDIU.  (A May 2008 VA examination report reflects that the Veteran was employed.)  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to service-connected disabilities.




ORDER

The appeal as to the issue of entitlement to service connection for dyslipidema is dismissed.

Entitlement to service connection for reticular myelofibrosis and/or thrombocytosis, to include as due to herbicide exposure and/or as secondary to service-connected disability, is denied.

Entitlement to a compensable initial rating for hypertension is denied.




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


